Citation Nr: 0901746	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-27 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran is entitled to restoration of a 40 
percent rating for a lumbosacral strain from July 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1954 to July 1958 
and from October 1958 to October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reduced the rating for a 
lumbosacral strain from 40 to 10 percent effective July 1, 
2007.  The veteran appealed.  In an August 2008 rating 
decision, the RO restored part of the veteran's award by 
assigning a 20 percent, effective July 1, 2007.

In November 2008, the veteran appeared before the undersigned 
at a Board hearing via videoconference.  A copy of the 
transcript is of record.  

The record raises the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was granted entitlement to service connection for 
lumbosacral strain in a November 2005 rating decision, and 
assigned a 40 percent rating.  In February 2007, in response 
to new examination findings, the veteran's rating was 
proposed to be reduced to 10 percent.  The veteran was 
invited to submit medical evidence to show he should still be 
evaluated at 40 percent.  In an April 2007 rating decision, 
the rating was reduced to 10 percent, effective July 1, 2007.

Since that time, the veteran has submitted additional 
evidence and received VA examinations.  In an August 2008 
rating decision, the RO restored part of the veteran's award 
by assigning a 20 percent, effective July 1, 2007.

At his November 2008 Board hearing, the undersigned asked the 
veteran if he had been seeing a chiropractor prior to and 
since the time of his rating reduction.  The veteran noted 
that he had been seeing a chiropractor at Lexington Spinal 
Care on a regular basis.  The record contains a narrative 
dated in May 2005, mainly describing the veteran's first 
appointment with Edward Carpenter, DC in October 2002.  The 
narrative also states that Dr. Carpenter had treated the 
veteran from October 2002 to August 2004.  No other records 
from this chiropractor are contained in the file.

Based on the veteran's statement at his hearing, the Board 
believes VA may not have had all relevant records when 
reducing the veteran's rating from 40 percent.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be invited to 
either provide all relevant records from 
Lexington Spinal Care, and Worrell 
Chiropractic Offices; or, submit signed 
authorization forms for VA to obtain these 
records on his behalf.  The RO should also 
request that the veteran provide any other 
medical records during pertaining to care 
for his lumbosacral strain since July 1, 
2007, that would support his claim for 
restoration.  All attempts to secure the 
above evidence must be documented in the 
claims file.

2.  Thereafter, the RO should readjudicate 
the claim of whether the veteran is 
entitled to restoration of a 40 percent 
rating for lumbosacral strain from July 1, 
2007.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.  If the claim is 
denied, the RO, in the supplemental 
statement of the case, must explain their 
assignment of a 20 percent evaluation from 
July 1, 2007, and specifically describe 
what evidence supports this evaluation 
from that date.  38 C.F.R. § 3.400(o)(2) 
(2008).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

